Case 1:18-cv-10225-MLW Document 428 Filed 11/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

.

 

LILIAN PAHOLA CALDERON JIMENEZ,

)
)
and LUIS GORDILLO, et al., )
)
Individually and on behalf of all others )
similarly situated, )
) No. 1:18-cv-10225-MLW
Plaintiffs-Petitioners, )
)
Vv. )
)
KEVIN K. McALEENAN, et al., )
)
)

Defendants-Respondents.

)
NOVEMBER 19, 2019 JOINT REPORT

On November 8, 2019, the Court ordered that the parties continue to confer and by
November 19, 2019 report whether any other individuals have withdrawn their portions of the
Motion for Order to Show Cause and if not, describe with specificity any remaining disputes.

ECF No. 423.

The parties met and conferred on these issues on November 18, 2019, and report as
follows regarding whether any individuals have withdrawn their portions of the Motion for Order
to Show Cause and their outstanding disputes:

1. None of the individuals (Mr. Leon, Mr. Madeira, Mr. Semedo, and Mr. Sisse)
have withdrawn their portions of the Motion for Order to Show Cause, but the parties continue to
confer regarding a mutually agreeable settlement of these individuals’ claims in their portion of
the Motion for Order to Show Cause. The parties are also conferring over the potential release of

a detained class member whom Respondents had not previously identified to Petitioners. She

In vies SL thw vepet, +t wo oR Perew
trnak . cs) The Yeceu hen 3 2Ol brary, 1g
CANCELED. AL 2 ) the Davo shall conttnve tw
confeyv aud, ba Jecem bean @, WIA, futher
vESPrNnda xO KUL even, hen % 20% Ov den £ Oveht
Noe. 423). wert D.s- Wf ZOV\VE
